                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                  Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                          ORDER RE: SCHEDULE FOR
                                   9             v.                                       MICRON'S MOTION TO STRIKE
                                                                                          EXPERT REPORT
                                  10     MICRON TECHNOLOGY, INC.,
                                                                                          Re: Dkt. No. 347
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received the parties’ March 7, 2019 letter requesting a telephone conference

                                  14   and setting forth competing proposals for scheduling Micron’s forthcoming motion to strike MLC’s

                                  15   expert report. The Court finds that a telephone conference is unnecessary. The Court concludes

                                  16   that MLC’s proposed schedule is better because it does not delay the current pretrial schedule and

                                  17   because the Court’s assessment of the issues will be aided by expert testimony.

                                  18          Accordingly, the Court ORDERS as follows: Micron’s motion to strike shall be briefed

                                  19   during expert discovery, with Micron’s motion due March 20, 2019; MLC’s opposition due March

                                  20   29, 2019; MLC’s reply due April 5, 2019; and the hearing is set for April 12, 2019 at 10:00 a.m.

                                  21   No other deadlines are changed.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 8, 2019                        ______________________________________
                                                                                     SUSAN ILLSTON
                                  26                                                 United States District Judge
                                  27

                                  28
